Per Curiam.
The evidence clearly established a breach of a condition in the policy which rendered it void in the event that the insured, within two years of the date of its issue, had attended a hospital, or had treatment by a physician for “ any serious disease, complaint or operation.” Concededly, the insured, within the two years’ period, was in a hospital for eighty-five days, during which time he had constant treatment for gonorrheal rheumatism. In our view the evidence was of such character as to lead to but one conclusion, namely, that the insured had a “ serious disease ” within the meaning of the policy provisions.
It follows that the determination of the Appellate Term and judgment of the Municipal Court should be reversed and the complaint dismissed, with costs to the appellant in all courts.
Present — Dowling, P. J., Merrell, Finch, McAvoy and O’Malley, JJ.
Determination appealed from and judgment of the Municipal Court reversed and the complaint dismissed, with costs to the appellant in all courts.